 



Exhibit 10.31
Life Time Fitness, Inc.
2004 Long-Term Incentive Plan
Restricted Stock Agreement

             
Name of Employee:
         
No. of Shares Covered:
    Date of Issuance:    
 
         
Vesting Schedule pursuant to Section 2 (Cumulative):
         
 
    No. of Shares Which    
Vesting Date(s)
    Become Vested as of Such Date    
 
         

     This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the employee
identified above (the “Employee”) effective as of the date of issuance specified
above.
Recitals
     WHEREAS, the Company maintains the Life Time Fitness, Inc. 2004 Long-Term
Incentive Plan (the “Plan”);
     WHEREAS, pursuant to the Plan, the Company’s Compensation Committee (the
“Committee”), a committee of the Board of Directors (the “Board”), administers
the Plan and the Committee has the authority to grant awards under the Plan on
behalf of the Company;
     WHEREAS, the Committee has determined that the Employee is eligible to
receive such an award under the Plan;
     NOW, THEREFORE, the Company hereby grants this award of Restricted Shares
to the Employee under the terms and conditions as follows.
Terms and Conditions

1.   Grant of Restricted Stock.   (a)   Subject to the terms and conditions of
this Agreement, the Company has issued to the Employee the number of Shares
specified at the beginning of this Agreement. These Shares are subject to the
restrictions provided for in this Agreement and are referred to collectively as
the “Restricted Shares” and each as a “Restricted Share.”   (b)   The Restricted
Shares will be evidenced by a book entry made in the records of the Company’s
transfer agent in the name of the Employee (unless the Employee requests a
certificate evidencing the Restricted Shares). All restrictions provided for in
this Agreement will apply to each Restricted Share and to any other securities
distributed with respect to that Restricted Share. Each

 



--------------------------------------------------------------------------------



 



    Restricted Share will remain restricted and subject to forfeiture to the
Company unless and until that Restricted Share has vested in the Employee in
accordance with all of the terms and conditions of this Agreement. If a
certificate evidencing any Restricted Share is requested by the Employee, the
Company shall retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Employee tender to the Company a stock
power duly executed in blank relating to such custody.   2.   Vesting. The
Restricted Shares that have not previously been forfeited will vest in the
numbers and on the dates specified in the Vesting Schedule at the beginning of
this Agreement. In addition, the Restricted Shares that have not previously
vested or been forfeited will vest immediately upon the first to occur of the
following events: (i) death of the Employee; (ii) Total Disability of the
Employee; and, (iii) a Change of Control as defined in the Plan. Notwithstanding
the foregoing, the number of Restricted Shares vesting on each date specified in
the Vesting Schedule at the beginning of this Agreement will be reduced by fifty
percent (50%) in the event that the following performance hurdle is not achieved
with respect to the Company’s financial performance for fiscal year 2006: actual
earnings before tax (EBT) equals or exceeds the Company’s consolidated EBT as
presented in its 2006 annual budget approved by the Board, as such budget may be
amended from time-to-time by the Board. The Committee shall determine whether
the performance hurdle was achieved as promptly as practicable following review
of the Company’s fiscal 2006 financial results. In the event that a reduction of
fifty percent (50%) is applied to the Vesting Schedule at the beginning of this
Agreement (a) fifty percent (50%) of the Restricted Shares will be forfeited
immediately upon determination by the Committee that the performance hurdle was
not achieved and (b) if such reduction would cause the number of Restricted
Shares subject to vesting on each date specified in the Vesting Schedule to be a
fraction of a share, the number of Restricted Shares subject to vesting on each
of the first two dates specified in the Vesting Schedule shall be rounded down
to the nearest whole-share while the number of Restricted Shares subject to
vesting on each of the last two dates specified in the Vesting Schedule shall be
rounded up to the nearest whole-share.   3.   Lapse of Restrictions; Issuance of
Unrestricted Shares. Upon the vesting of any Restricted Shares, such vested
Restricted Shares will no longer be subject to forfeiture as provided in
Section 4 of this Agreement. Upon the vesting of any Restricted Shares, all
restrictions on such Restricted Shares will lapse, and the Company will, subject
to the provisions of the Plan, issue to the Employee a certificate evidencing
the Restricted Shares that is free of any transfer or other restrictions arising
under this Agreement.   4.   Forfeiture. In the event that (i) the Employee’s
employment is terminated for any reason, whether by the Company, by the Employee
or otherwise, voluntarily or involuntarily, other than in the circumstances
described in Section 2 of this Agreement, or (iii) the Employee attempts to
sell, assign, transfer or otherwise dispose of, or mortgage, pledge or otherwise
encumber any of the Restricted Shares or the Restricted Shares become subject to
attachment or any similar involuntary process, then any Restricted Shares that
have not previously vested shall be forfeited by the Employee to the Company,
the Employee shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Employee shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited. Additionally, the Employee will deliver to the
Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
to cause a book entry to be made in the records of the

2



--------------------------------------------------------------------------------



 



    Company’s transfer agent in the name of the Employee (or a new stock
certificate to be issued, if requested by the Employee) evidencing any Shares
that vested prior to forfeiture. If the Restricted Shares are evidenced by a
book entry made in the records of the Company’s transfer agent, then the Company
will be authorized to cause such book entry to be adjusted to reflect the number
of Restricted Shares so forfeited.   5.   Shareholder Rights. As of the date of
issuance specified at the beginning of this Agreement, the Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares (including voting rights and the right to receive dividends and other
distributions), except as otherwise specifically provided in this Agreement.  
6.   Restrictive Legends and Stop-Transfer Orders.   (a)   The book entry or
certificate representing the Restricted Shares may, at the Committee’s
discretion, contain a notation or bear the following legend (as well as any
notations or legends required by applicable state and federal corporate and
securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:      
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”   (b)   The Employee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.   (c)   The Company shall not be required (i) to
transfer on its books any Restricted Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the Restricted Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom the Restricted Shares
shall have been so transferred.   7.   Tax Consequences and Withholdings. The
Employee understands that unless a proper and timely Section 83(b) election has
been made as further described below, generally under Section 83 of the Code, at
the time the Restricted Shares vest, the Employee will be obligated to recognize
ordinary income and be taxed in an amount equal to the Fair Market Value as of
the date of vesting for the Restricted Shares then vesting. The Employee shall
be solely responsible for any tax obligations that may arise as a result of the
Restricted Shares.   8.   Section 83(b) Election. The Employee has been informed
that, with respect to the grant of Restricted Shares, an election may be filed
by the Employee with the Internal Revenue Service, within 30 days of the date of
issuance, electing pursuant to Section 83(b) of the Code to be taxed currently
on the Fair Market Value of the Restricted Shares on the date of issuance. The
Employee acknowledges that it is the Employee’s sole responsibility to timely
file the election under Section 83(b) of the Code.

3



--------------------------------------------------------------------------------



 



    If the Employee makes such election, the Employee shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.   9.   Interpretation of
This Agreement. All decisions and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive upon the Company and the Employee. If there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall govern.   10.   Award Subject to Plan, Articles of Incorporation and
By-Laws. The Employee acknowledges that the Restricted Shares are subject to the
Plan, the Articles of Incorporation, as amended from time to time, and the
By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.   11.   Binding Effect. This
Agreement shall be binding in all respects on the heirs, representatives,
successors and assigns of the Employee.   12.   Choice of Law. This Agreement is
entered into under the laws of the State of Minnesota and shall be construed and
interpreted thereunder (without regard to its conflict of law principles).      
IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the ___day of ___, 200_.

            ______________________(“Employee”)
              Life Time Fitness, Inc.        By              Its       

4